DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 2/16/21 have been fully considered but they are not persuasive.
Applicant argues that the portions of the cited art central to the proposed modification are not equivalent and accordingly, one would not be motivated by the cited art to arrive at the claimed invention. 
Examiner respectfully disagrees. The following images are portions of Meek (fig 1) and Kim (fig 5). Both Meek (left) and Kim (right) may be thought of as having:
a control valve and attachment portion subassembly;

    PNG
    media_image1.png
    387
    513
    media_image1.png
    Greyscale


a nozzle valve subassembly; and

    PNG
    media_image2.png
    395
    429
    media_image2.png
    Greyscale

a holding subassembly (for holding the others subassemblies together).
[AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: arrow][AltContent: textbox (Holds control valve and attachment portion subassembly)][AltContent: textbox (Holds nozzle valve subassembly)]
    PNG
    media_image3.png
    718
    878
    media_image3.png
    Greyscale

Due at least to their equivalent functions and overall structures, one of ordinary skill would readily appreciate the similarly of these portions. Accordingly, it would have been obvious to one of ordinary skill to retain the functional subassemblies (control valve and nozzle valve) of Meek in a manner as taught by Kim (i.e. in a three-part unit) as it is a known technique at least for ease of manufacturing and/or assembly.
Regarding the newly amended limitation directed to the second inlet body being provided with the second inlet: Kim includes in the middle component of the holding subassembly communicating passages as desired. It 
Alternatively, the nozzle valve subassembly of Meek may be thought of as being only the lower component of what was indicated above as corresponding to the nozzle valve subassembly, with the upper component being thought of as somewhat analogous to the recited second inlet body (i.e. a block for fluid passages), as follows: (Note: these are separate physical components.)
[AltContent: arrow][AltContent: arrow][AltContent: textbox (Block for fluid passages)][AltContent: textbox (Nozzle valve subassembly)]
    PNG
    media_image4.png
    454
    175
    media_image4.png
    Greyscale

It would have been obvious to use the block of Meek as the middle component (receiving the first and second capnuts) in the holding subassembly of the proposed system, as it is already present and follows from the suggestions of Kim.
Such a modification would also yield the newly amended limitation, as the associated passage in the block of Meek is already adjacent the second inlet (134 is adjacent 130/132).

Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID HAMAOUI whose telephone number is 571-270-5625.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or 


/DAVID HAMAOUI/
Primary Examiner, Art Unit 3747